Citation Nr: 1031183	
Decision Date: 08/19/10    Archive Date: 08/24/10

DOCKET NO.  07-38 058A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1. Entitlement to service connection for residuals of a chest 
injury.

2. Entitlement to service connection for peptic ulcer disease.

3. Entitlement to service connection for hearing loss.

4. Entitlement to service connection for tinnitus.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

S. Armstrong, Associate Counsel

INTRODUCTION

The appellant is a Veteran who served on active duty from October 
1965 to October 1968 and had subsequent service in the U.S. Army 
Reserves until October 1996.  These matters are before the Board 
of Veterans' Appeals (Board) on appeal from March 2007 (hearing 
loss, tinnitus, residuals of chest injury) and June 2009 (peptic 
ulcer disease) rating decisions of the Waco, Texas Department of 
Veterans Affairs (VA) Regional Office (RO).   

The appeal is being REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will 
notify the Veteran if further action on his part is 
required.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA), in part, 
describes VA's duties to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).  The VCAA applies to 
the instant claims.  While the notice provisions of the VCAA 
appear to be satisfied the Board finds that further development 
of the record is necessary to comply with VA's duty to assist the 
Veteran in the development of facts pertinent to the claims.  See 
38 C.F.R. § 3.159.   

The Veteran's service treatment records (STRs) for his period of 
active duty from October 1965 to October 1968 are unavailable 
(See February 9, 2007 Formal Finding of Unavailability of 
STRs)(STRs generated during the Veteran's Reserve service are 
associated with the claims file).   Accordingly, VA has a 
heightened duty to assist him in developing his claims.  O'Hare 
v. Derwinski, 1 Vet. App. 365 (1991).  This duty includes a 
search for alternate medical records, as well as a heightened 
obligation on the Board's part to explain its findings and 
conclusions, and carefully consider the benefit- of-the-doubt 
rule.  See Cromer v. Nicholson, 19 Vet. App. 215 (2005).    
	Residuals of a chest injury

In his July 2006 claim, the Veteran alleged that he sustained a 
chest injury while on active duty in 1966-67.  Specifically, he 
stated that he was hit in the chest with the butt of a weapon 
while jumping from a truck and that he has had recurring chest 
pain since.  He has not specifically stated whether or not he 
received treatment at the time, or identified the treating 
facility (if there was treatment); identified the current 
disability for which service connection is sought as a residual 
of a chest injury in service; or indicated whether or not he 
received any treatment specifically for chest injury residuals.  
Given VA's heightened duty to assist in this case, further 
development in this matter (to include for alternate source 
pertinent medical records) is necessary.   And if there is 
corroborating evidence of an injury (to include by continuity of 
symptoms) and evidence of current disability, a VA examination 
may also be necessary.      

	Peptic ulcer disease 

In his claim seeking service connection for this disability, 
received in June 2008, the Veteran asserted that it was diagnosed 
in December 1993 (while he was serving a period of active duty 
for training in the Army Reserves).  In his August 2009 notice of 
disagreement the Veteran stated that gastritis and peptic ulcer 
disease were originally diagnosed in 1968 while he was on active 
duty in Germany.  He further alleged that the disability has been 
chronic and progressive since 1968, and that it was aggravated by 
his Reserve service.  A December 1993 STR from Weed Army Hospital 
in Ft. Irwin, California notes that the Veteran presented with 
complaints of sharp abdominal pain and loss of appetite.  It was 
noted that he had a history of peptic ulcer disease with previous 
peptic ulcer surgery (from which there was a well-healed scar).   

The Veteran has not identified (and the RO has not sought 
information and records regarding ) where and when he underwent 
his ulcer surgery (or any providers of treatment for such 
disability during the intervening period between service and 
December 1993).  Likewise, he has not identified the period of 
active duty for training (ACDUTRA) when his peptic ulcer disease 
was allegedly aggravated.  If he does so, his duty status would 
have to be verified, and records of treatment showing an increase 
in disability during such period would have to be sought.  

	Hearing Loss and Tinnitus

Governing regulation provides that an examination or opinion is 
necessary if the evidence of record: (A) contains competent 
evidence that the claimant has a current disability, or 
persistent or recurrent symptoms of disability; and (B) 
establishes that the Veteran suffered an event, injury or disease 
in service; (C) indicates that the claimed disability or symptoms 
may be associated with the established event, injury, or disease 
in service, but (D) does not contain sufficient medical evidence 
for the Secretary to make a decision on the claim.  See 38 C.F.R. 
§ 3.159(c)(4). With respect to the listed factor C, the Court has 
stated that this element is a "low threshold" requirement.  
McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006). 

The Veteran alleges he has hearing loss and tinnitus as a result 
of exposure to noise trauma from serving as a heavy equipment 
operator in-service.  His DD Form-214 reflects that his military 
occupation specialty (MOS) during active duty service was Engine 
and Powertrain Repairman, and that his duties in the Reserves 
have included being a motor vehicle repair supervisor.  (Notably, 
he has not identified the period of ACDUTRA during which hearing 
loss and tinnitus may have been incurred or aggravated.)  A 
November 1991 Army Reserve service examination shows that that 
audiometry showed he had a bilateral hearing loss disability by 
VA standards.  As the evidence of record shows that the Veteran 
has a hearing loss disability and tinnitus that may be associated 
with his exposure to noise trauma in-service,  the low threshold 
standard of McLendon is met; a VA nexus examination is necessary.  

The Veteran is advised that governing regulation provides 
that when evidence requested in connection with a claim 
for VA benefits (including information and releases) is 
not furnished within a year after the date of request the 
claim is to be considered abandoned.  38 C.F.R. 
§ 3.158(a).

Accordingly, the case is REMANDED for the following:

1.	The RO should ask the Veteran to: 

(a)	State whether or not he received 
treatment when he sustained a chest 
injury in service, and if so identify 
when and where such occurred.  If he 
provides this information, the RO should 
arrange for an alternate source search 
for records of such treatment (i.e., 
from the facility or from the records 
depository where records from the 
facility were retired.
(b)	Identify the current disability he 
seeks to have service-connected as a 
residual of the alleged injury in 
service, and all providers of treatment 
he has received for such disability from 
the time of his separation from service 
to the present (and releases for records 
of any private providers).  The RO 
should secure complete clinical records 
of the treatment from all providers 
identified.  If any provider does not 
respond to a VA request, the Veteran 
should be so notified, and advised that 
ultimately it is his responsibility to 
ensure that private records are 
received.  Then, if indicated by the 
state of the evidence, the RO should 
arrange for a VA examination to 
determine the presence and likely 
etiology of the alleged disability for 
which service connection is sought.  

2.	The Veteran should be asked to identify 
the providers of all treatment he has 
received for peptic ulcer disease since 
his discharge from active duty in 1968 (in 
particular the provider of his surgery for 
such disability) and releases for records 
of .any private treatment.  He should also 
be asked to identify any period of active 
duty for training during which the disease 
is claimed to have been aggravated (or 
incurred), and state whether or not he 
received treatment at  a military facility 
during such period.  The RO should obtain 
complete clinical records from all sources 
of treatment identified.  Then, the RO 
should arrange for a VA nexus examination 
(if indicated by the state of the 
evidence).  See McLendon, supra.  

3.	The RO should ask the Veteran to identify 
any period of active duty for training 
during which he alleges his hearing loss 
and tinnitus were incurred or aggravated, 
and any providers of evaluation or 
treatment that might corroborate onset or 
increase of hearing loss/tinnitus 
disability during such period(s)(as well 
as releases for private records).   The RO 
should then:

(a)	Seek verification of the Veteran's 
duty status during the alleged period 
of ACDUTRA.

(b)	Obtain complete clinical records of 
treatment/evaluation from the 
identified providers.

(c)	 Arrange for an audiological 
evaluation of the Veteran (with 
audiometric studies) to confirm 
whether he has a hearing loss 
disability by VA standards and 
determine the likely etiology of such 
disability and the claimed tinnitus, 
and in particular whether these 
disabilities are related to his 
service (were incurred or aggravated 
on active duty or during a confirmed 
period of Reserve ACDUTRA.  If it is 
determined that hearing loss and or 
tinnitus were incurred or aggravated 
during a period of ACDUTRA, the 
examiner should identify the period of 
ACDUTRA when such occurred and the 
evidence that supports the finding of 
incurrence of aggravation during that 
period.  

The examiner must explain the 
rationale for all opinions.  

4.	 The RO should ensure that all development sought is 
completed, then re-adjudicate the claims.  If any 
remains denied, the RO should issue an appropriate 
supplemental statement of the case and afford the 
Veteran and his representative the opportunity to 
respond.  The case should then be returned to the 
Board, if in order, for further review.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  These claims must be afforded 
expeditious treatment.  The law requires that all claims that are 
remanded by the Board for additional development or other 
appropriate action must be handled in an expeditious manner.


_________________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).
 
